UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7046


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD DONNELL RUDISILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:01-cr-00048-LHT-7)


Submitted:    November 12, 2009            Decided:   December 28, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Donnell Rudisill, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard Donnell Rudisill appeals the district court’s

order    denying     his    Federal    Rule       of   Criminal       Procedure    41(g)

motion for return of property.                    The denial of a motion for

return of property under Fed. R. Crim. P. 41(g) is reviewed for

an abuse of discretion.               United States v. Chambers, 192 F.3d

374, 376 (3d Cir. 1999).           A district court abuses its discretion

when    it   fails   or     refuses    to    exercise     its    discretion,      fails

“adequately to take into account judicially recognized factors

constraining       its     exercise”    of       discretion,     or    exercises     its

discretion     based      upon   “erroneous       factual   or    legal    premises.”

James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

              Although     the   district        court   improperly       declined    to

consider the merits of Rudisill’s motion, we nevertheless affirm

the denial of the Rule 41(g) motion.                   “A person aggrieved by an

unlawful search and seizure of property or by the deprivation of

property may move for the property’s return.”                     Fed. R. Crim. P.

41(g).       A defendant’s Rule 41(g) motion “may be denied if the

defendant is not entitled to lawful possession of the seized

property, the property is contraband or subject to forfeiture or

the government’s need for the property as evidence continues.”

United States v. Van Cauwenberghe, 934 F.2d 1048, 1060-61 (9th

Cir. 1991).        There is no evidence that $2,956 was seized from

Rudisill as he claims.           Rather, the Government acknowledges that

                                             2
$1,480 was seized, but was retuned to Rudisill on September 16,

2008.     Moreover, Rudisill’s Rule 41(g) motion as to his Jaguar

is   denied     because    the    car    was   subject    to    forfeiture.       Van

Cauwenberghe,        934   F.2d   at     1060-61.        The    indictment     sought

forfeiture of the Jaguar on the ground that it was used to

facilitate      Rudisill’s        drug    trafficking.           See    21    U.S.C.

§ 853(a)(2) (2006).          Evidence at trial established that Rudisill

drove the car to buy drugs, and that drug dogs indicated that

drugs had been inside of the car.

              Rudisill next alleges that the district court judge

was biased.      A judge “shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned,” 28

U.S.C. § 455(a) (2006); see United States v. Cherry, 330 F.3d

658, 665 (4th Cir. 2003), or in situations in which the judge

has a personal bias or prejudice against or in favor of an

adverse party.        See Liteky v. United States, 510 U.S. 540, 555

(1994).       We have thoroughly reviewed the record and conclude

that    there   is    nothing     to    suggest   that    the    district     court’s

impartiality might reasonably be questioned.

              Accordingly, we affirm the district court’s order.                   We

dispense      with    oral    argument      because      the    facts   and     legal




                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4